                                                                                                                �---- ----·- ----�



                                                                                                                          FILED
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                        UNITED STATES DISTRICT Co                                                 CLERK, U.S. DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                   SOUTHER    STRICT OF CALIFORNIA
                                                                                                                BY                      DEPUTY
               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                      v.                                                      (For Offenses Committed On or After November 1, 1987)               I
         ALEJANDRO ANGELES-ZAMBRANO(!)
                                                                                  Case Number:        18-CR-03335-MMA

                                                                              Federal Defenders, Inc., by: Ryan V. Fraser
                                                                              Defendant's Attorney
REGISTRATION NO.                     71304298

D -
THE DEFENDANT:
IZI    pleaded guilty to count(s)              One of the Information
       was found guilty on count(s)
D      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                 Count
      8:1326 - Removed Alien Found In The United States (Felony)                                            1




      The defendant is sentenced as provided in pages 2 through                          4           of this judgment.
                                                                               ---''----
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)

D      Count(s)                                                                     dismissed on the motion of the United States.

ISJ    Assessment: $100.00 waived


       JVTA Assessment*:$
D
       *Justice for Victims   ofTrafficking Act of2015, Pub. L. No. 114-22.
IZI    No fine                     D Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                              Octo    dais
                                                                              D




                                                                              HON. MICHAEL M. ANELLO
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                         3:18-CR-03335-MMA
AO 245B(CASD Rev. 02118) Judgment in a Criminal Case


DEFENDANT:                A LEJANDRO ANGELES-ZAMBRANO             (I)                              Judgment - Page 2 of 4
CASE NUMBER:              3: l 8-CR-03335-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at

       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D     on or before

       D     as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on



at   ������
                                          , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:18-CR-03335-MMA
      AO 245B(CASD Rev. 02/18) Judgment in a Criminal Case


      DEFENDANT:                      ALEJANDRO ANGELES-ZAMBRANO(1)                                                                  Judgment - Page 3 of 4
      CASE NUMBER:                    3:18-CR-03335-MMA


                                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
One (1) year



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
            The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
D
            substance abuse. (Check, if applicable.)
lZI         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
            The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
lZI
            B acklog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D           seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
            resides, works, is a student, or was convicted ofa qualifying offense. (Check ifapplicable.)
D           The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
       Payments set forth in this judgment.

            The defendant shall comply with the standard conditions that have been adopted by this. court. The defendant shall also comply
        with any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION

       1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

       4)     the defendant shall support his or her dependents and meet other family responsibilities;
       5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
              reasons;
       6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
              any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

       9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
              unless granted permission to do so by the probation officer;
       10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
              observed in plain view of the probation officer;
       11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
              the court; and
       13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
              personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
              with such notification requirement.




                                                                                                                                   3: 18-CR-03335-MMA
AO 245B(CASO Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:               ALEJANDRO ANGELES-ZAMBRANO(I)                                         Judgment - Page 4 of 4
CASE NUMBER:             3:18-CR-03335-MMA


                                  SPECIAL CONDITIONS OF SUPERVISION



     I.   If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
          illegally and report to the probation officer within 24 hours of any reentry into the United States;
          supervision waived upon deportation, exclusion, or voluntary departure.




II




                                                                                             3:18-CR-03335-MMA
